ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.

Examiner amendment canceling nonelected claims
This application is in condition for allowance except for the presence of claim 5 directed to inventions nonelected constructively without traverse in the 6/9/2021 response to the 12/9/2020 restriction requirement.  This claim is not eligible for rejoinder, and, as the only examiner amendment, claim 5 is canceled.  

Reasons for allowance
3/9/2022 claims 1, 4 and 6 are allowed for the reasons of record and as summarized here.  (Claims 2-3 and 5 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Salani as cited in the now withdrawn art rejection, as well as art found in the search histories, either individually or in obvious combination, does not teach the recited analysis of sequenced cell-free DNA to arrive at an index of tumor-associated copy number associated with prostate cancer.  Applicant's 3/9/2022 remarks at pp. 8-9 supported the withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising a relatively fast, efficient (compared to the previous state of the technology field), and non-invasive prostate cancer risk determination not requiring a biopsy or effusion sample and not requiring specific, previously-identified amplifications or deletions in genomic DNA.  Applicant's 3/9/2022 remarks at pp. 9-11 supported the withdrawal of the rejection.

Regarding double patenting
The rejection was withdrawn as the conflicting application is abandoned. 

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov.  
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631